Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 13, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhnert et al. (USPN 2012/0025689).
With regard to claim 1,
Kuhnert et al. disclose a prechamber spark plug having a housing (1), which at its front end comprises a prechamber (3) having an ignition electrode (6,7) arranged therein, wherein the ignition electrode comprises a base (6) and electrode legs (7) protruding from the base, wherein the ignition electrode is machined from a sheet made of an iridium alloy (see paragraph 29) and the legs being bent out of the plane of the base to form a basket shape (see figures), the ignition electrode separated out of the sheet metal by means of laser cutting (see paragraph 18).  

With regard to claim 2,
Kuhnert et al. disclose the prechamber spark plug according to claim 1, the legs being bent approximately orthogonally out of the plane of the base (see figures).  

With regard to claim 3,
Kuhnert et al. disclose the prechamber spark plug according to claim 1, the legs being bent out of the plane of the base at an angle <90o, preferably 81o to 890 (see figures)  

With regard to claim 4,
Kuhnert et al. disclose the prechamber spark plug according to any of claims 1, the electrode legs are capable of having been bent into their basket shape by means of hot bending (product-by-process claims are considered anticipated if the prior art product anticipates the claimed product as is capable of being formed by the claimed process).  

With regard to claim 5,
Kuhnert et al. disclose the prechamber spark plug according to any of claims 1, the ignition electrode consists of one of a group including IrRh5, or IrRh10 or IrRh3Nb1 (see paragraph 7).  

With regard to claim 6,
Kuhnert et al. disclose the prechamber spark plug according to any of claims 1, the electrode comprises four, six or eight electrode legs (see figures).  

With regard to claim 13,
Kuhnert et al. disclose an ignition electrode for a prechamber spark plug, which is arranged in a housing comprising a prechamber, wherein the ignition electrode comprises a base and electrode legs protruding from the base and is machined from a sheet made of an iridium alloy (see paragraph 29) and the legs being bent away approximately orthogonally to the base to form a basket shape (See figures), the ignition electrode is separated out of the sheet metal by means of laser cutting (see paragraph 18).  

With regard to claim 14,
Kuhnert et al. disclose a method for producing an ignition electrode for a prechamber spark plug comprising a base (6) and electrode legs (7) protruding from the base, wherein the ignition electrode is cut out of a sheet made of an iridium alloy (see paragraph 29) and the legs being subsequently bent approximately orthogonally to the base to form a basket shape (see figures), the ignition electrode is cut out of the sheet metal by means of laser cutting (see paragraph 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhnert et al. (as above).
With regard to claims 7-10,
 Kuhnert et al. disclose the prechamber spark plug according to claim 1. While Kuhnert et al. do not disclose the electrode to be formed from multiple components welded together, it has been held that it is well within the ability of one of ordinary skill in the art to make a unitary component from separate elements and determine optimum or workable ranges of values and would be obvious in this instance in order to try to optimize spark distribution.


With regard to claims 11, 12,
Kuhnert et al. disclose the prechamber spark plug according to claim 1 where the thickness is 0.2 to 0.5 mm (paragraph 17(. While Kuhnert et al. do not specify the relative dimensions, slightly rectangular to approximately square cross sections are depicted and it would have been obvious to one of ordinary skill in the art at the time of the invention to rely on the figures for the relative dimensions in order to try to realize the plug described by Kuhnert et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPN 2016/0254650, 2020/0036166, 2011/0215703, 2019/0376441, 2017/0358906, 2017/0145898, 2012/0055434, 5554908, 6608430, 2012/0133264.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571)270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2875